Citation Nr: 1631077	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with history of adjustment disorder with depressed mood.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that in relevant part granted service connection for adjustment disorder with depressed mood and assigned an initial 10 percent disability rating effective from March 13, 2009.

In February 2014 the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015 the AOJ issued a rating decision that granted service connection for PTSD and assigned a 50 percent rating for the combined disability, now characterized as PTSD with history of adjustment disorder with depressed mood.  The Board has recharacterized the issue on the title page to comport with this development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

From March 13, 2009, the disability picture associated with the Veteran's psychiatric disability has most closely approximated occupational and social impairment with reduced reliability and productivity, but not in most areas.





CONCLUSION OF LAW

The requirements have not been met for an initial rating higher than 50 percent for PTSD with history of adjustment disorder with depressed mood.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The initial rating issue on appeal arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in regard to the issue has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.   The Veteran's service treatment records were obtained, along with all identified and available post-service treatment records.   The Veteran has been advised of her entitlement to a hearing before the Board in support of her appeal but she declined such a hearing.  

In its February 2014 remand the Board directed the AOJ to afford the Veteran a VA medical examination in support of her claim for increased rating, which was performed in October 2014.  The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

There is no indication of existing evidence that should be obtained before the Board adjudicates the claims on appeal.  In light of the foregoing, the Board finds VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411; depressive disorder is rated under the criteria of DC 9434, and chronic anxiety disorder is rated under DC 9440.  All these DCs are rated under the General Rating Formula for Mental Disorders.  The rating criteria are as follows in relevant part.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

The period under review begins March 13, 2009, the day service connection became effective.  This is also the first day after the Veteran's separation from service.

The Veteran filed this claim in November 2008 under the Benefits Delivery at Discharge (BDD) program asserting entitlement to service connection for depression and PTSD.  She had a VA pre-discharge examination in February 2009, performed by an Army psychologist who noted the Veteran had a history of diagnosed adjustment disorder with prolonged depressed mood, currently being treated with citalopram and trazadone.  The Veteran described symptoms of social isolation, mistrust of her chain of command, intrusive memories, sleep impairment with disturbing dreams and problems with concentration and memory.  Mental status evaluation (MSE) showed the Veteran to be alert and oriented times four, but her mood was depressed and her affect was occasionally flat.  Speech was fluent and non-pressured and affect was dysthymic and congruent to mood.  Thought process was linear and goal-directed.  Thought content was free of suicidal or homicidal ideations, hallucinations or delusions, paranoia or obsessions/compulsions.  Cognition was grossly intact.   Judgment and insight were good.  No impulse issues were observed.  The psychologist diagnosed adjustment disorder and prolonged depressed mood and assigned a GAF of 61.    

The Veteran presented to the VA mental health clinic in August 2009 for management of her psychiatric medications.  She endorsed a history of falling asleep and staying asleep, depression and nightmares.  She denied suicidal thoughts and stated she was presently employed.  MSE showed her to be cooperative and neatly dressed and groomed; her speech was fluent and her affect was full but her mood was slightly dysphoric.  The clinician assigned a current GAF of 60.

Mental health clinic treatment notes during the period from 2009-2010 show complaints of sleep impairment, anxiety, depression, feelings of guilt, emotional numbing, hypervigilance and hyperstartle response.  Her presentation was tense and anxious but alert and oriented times three, with normal speech and no obvious impairment in thought process or content.   The Veteran consistently denied suicidal ideation.  

The Veteran had a VA psychiatric consult in August 2010 in which she reported occasionally waking in a cold sweat.  She described  the following symptoms to an "extreme" degree: intrusive memories, disturbing dreams, re-living of the trauma, physical reaction (heart racing, sweating, pulse pounding, etc.), avoidance of thoughts or activities reminiscent of the trauma, difficulty remembering the trauma, loss of interest in pleasurable activities, social isolation, sleep impairment, difficulty concentrating and hyperstartle.  She also described the following symptoms to a moderate degree: feeling of foreshortened future, irritability/anger outbursts and hypervigilance.  She reported "quite a bit" of emotional numbness and stated that all these symptoms made it "very difficult" to perform work and home activities.  MSE showed the Veteran to be oriented times three, with fluent speech.  Mood was depressed and affect was somewhat blunted.  Concentration and focus were within normal limits and there were no signs of thought disorder or impaired information processing.  Thought content was normative, without significant ruminations or obsessionality.  There was no indication of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation.  Insight was adequate and judgment was good.  Cognitive status appeared to be within normal limits.  The clinician assigned a current GAF of 55.

The Veteran was scheduled for a VA mental disorders compensation and pension examination in September 2010 but she failed to report.
 
The Veteran presented to the VA MHC in May 2011 for follow-up after her session in August 2010.  The Veteran reported she had stopped taking her psychiatric medications altogether.  She endorsed feeling disconnected with everyone except fellow veterans.  She complained of nightmares 2-3 times every 2 months or so.  She reported feeling anxious when her fellow veterans discussed deploying, since these discussions caused her to remember being fearful; otherwise she was able to avoid such feelings.  The Veteran described being irritable 3-4 times per week and endorsed having trouble with crowds.  She reported being irritable with her child and being isolative at work.  She denied depressive episodes affecting functioning and denied ongoing periods of depressed mood except for one occasion after the death of a friend.   The Veteran reported she was currently going to school and working full-time although she had little patience for people around her.  She denied homicidal or suicidal ideation.  MSE showed the Veteran to be well-groomed and cooperative.  Speech was fluent, mood was "okay" and affect was mildly blunted/dysphoric.  Thought process was linear and logical.  Thought content was goal-directed.  Cognition was not formally tested but appeared to be intact during conversation.  The clinician continued GAF of 55. 

A VA psychiatry discharge note in June 2011 states that the Veteran reported being not interested in psychiatric medications; she was interested in psychiatric counseling but unable to attend due to distance constraints.  The Veteran's father, who accompanied her to the session, stated the Veteran had changed dramatically during her deployment to Iraq and was no longer the outgoing person she had previously been.  The Veteran described feeling emotional numbness and isolation, anxiety about her friends currently serving in Afghanistan, irritability, hyperstartle, hypervigilance and difficulty concentrating.  MSE was not recorded.  The clinician continued GAF of 55.

The Veteran was scheduled for a VA mental disorders compensation and pension examination in July 2014, but as in September 2010 she failed to report.

The Veteran had a VA disability benefits questionnaire (DBQ) examination in September 2014, performed by a psychologist who reviewed the Veteran's VA behavioral health record.  The examiner noted that there had been no significant changes in the Veteran's family.  The Veteran reported she had recently been awarded a Bachelor of Arts (BA) degree in integrated leadership and was currently working as a technical writer.  The Veteran had been taking medications since August 2014.   The examiner stated that for VA rating purposes the Veteran manifested the following symptoms: depressed mood, anxiety and suspiciousness; the other symptoms cited in the General Rating Formula for Mental Disorders were not shown.  The psychologist diagnosed PTSD and assigned a GAF of 65.  The examiner stated the occupational and social impairment associated with the disability approximates mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  (The Board notes this is the schedular standard for a 10 percent rating under the General Rating Formula for Mental Disorders.)  

The Veteran had a VA mental disorders compensation and pension examination in October 2014, performed by a psychiatrist who reviewed the Veteran's electronic claims folder.  The Veteran described having a close relationship with family; she described having friends although no close friends.  The Veteran described being currently employed.  She stated she had been in psychiatric treatment intermittently since 2008 and was currently taking medications; these helped her manage her symptoms and improve her sleep.  She stated her current mood can be good or bad, depending on the situation.  She sleeps 4-5 hours per night and has nightmares once per week, with occasional night sweats.  The Veteran endorsed avoidance and hypervigilance but denied suicidal or homicidal ideation.  She stated she has a good relationship with her therapist, whom she sees regularly.  She stated she enjoys at-home activities with her son.  The Veteran had recently been awarded a BA degree and planned to continue on for a master's degree; her school gives special accommodation for her PTSD.  For VA rating purposes, the examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  MSE showed the Veteran to be alert and oriented times three.  Her mood was sad and somewhat dysphoric and her affect was appropriate to her thoughts. The Veteran was initially anxious and nervous during interview but became more comfortable as the interview progressed, although she became tearful when talking about her experiences in service.  The Veteran had no cognitive impairment.   

The examiner diagnosed PTSD, stating no other mental disorder was diagnosed; the previously-diagnosed adjustment disorder is part of the symptoms of her PTSD.  Because the examination was performed under the criteria of DSM-5 the examiner did not assign a GAF.  The examiner stated the Veteran's occupational and social impairment approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.  (The Board notes this is the schedular standard for a 30 percent rating under the General Rating Formula for Mental Disorders.)  

On review of the evidence above, the Board finds the Veteran's disability most closely approximates the criteria for the currently-assigned 50 percent rating.  The higher 70 percent rating is predicated on "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  In this case the Veteran is shown to have mood deficiencies, but she is working full-time and her school functioning and family relationships appear to be good.  MSE consistently showed no impairment of judgment or thinking.  The Board accordingly cannot find the Veteran's disability approaches the plain meaning of the criteria for the higher evaluation.

The Board has considered the GAF assigned during the period, which ranged from 55 to 65 and thus show symptoms ranging from midrange-moderate to midrange-mild.  Thus, the GAF scores assigned, like the symptoms demonstrated on MSE, support the continuation of a 50 percent initial rating.   

The Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As noted below, the rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

The schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

A request for a total disability rating based on individual unemployability (TDIU)  is part of a claim for increased compensation, but there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009 ).  The most recent evidence in this case shows the Veteran to be gainfully employed.  The Board accordingly finds that a request for TDIU is not raised by the increased-rating issue on appeal.

In sum, based on the evidence and analysis above the Board finds that during the period under review the occupational and social impairment associated with the Veteran's adjustment disorder has more closely approximated the criteria for the currently-assigned 50 percent rating.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial rating in excess of 50 percent for PTSD with history of adjustment disorder with depressed mood is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


